Citation Nr: 0204572	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Timeliness of substantive appeal as to the issue of 
entitlement to service connection for coronary artery disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), that denied a claim for service 
connection for coronary artery disease claimed secondary to 
service-connected residuals of hepatitis. 

In September 1999, the Board considered the appeal and 
determined that it did not appear that a timely substantive 
appeal as to the October 1996 rating decision had been 
submitted.  The appeal was remanded to the RO in order to 
readjudicate the issue of entitlement to service connection 
for coronary artery disease to include whether a timely 
substantive appeal had been filed.  In January 2001, the RO 
issued a Statement of the Case that found a timely 
substantive appeal had not been filed as to the October 1996 
rating decision and the appellant and his representative were 
sent a copy of this Statement of the Case and given an 
opportunity to respond.

We hold that the Remand orders were fully complied with and 
that the appeal is therefore ready for appellate 
consideration.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A substantive appeal as to the denial of a claim for service 
connection for coronary artery disease was not filed within 
60 days from the date the Statement of the Case was issued or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal 
following the October 1996 RO determination.  Accordingly, 
the request for review on appeal for service connection for 
coronary artery disease is dismissed.  38 U.S.C.A. §§ 5107, 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.202, 20.302(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim in September 1996 wherein he 
sought service connection for coronary artery disease.  The 
appellant contended that he had developed coronary artery 
disease secondary to lipidemia caused by service connected 
hepatitis, and due to an inability to take certain medicines 
because of his history of hepatitis.

The RO denied service connection for coronary artery disease 
in a rating decision dated in October 1996.  The notice of 
this rating decision was dated November 5, 1996.  The 
appellant filed a Notice of Disagreement as to the denial of 
service connection for coronary artery disease that was 
received by the RO on May 14, 1997.  The Notice of 
Disagreement was written on a VA Form-9.  The Notice of 
Disagreement was timely.  There is also a letter to his 
representative submitted at the same time wherein the 
appellant notified the representative of his current 
incarceration and the address of the jail.

On March 11, 1998, the appellant reported for VA examination 
at the VA Medical Center.  His latest address of record is 
contained in the report of the VA examination.  The RO issued 
a Statement of the Case on March 26, 1998 that included 
notice of his appellate rights.  A VA Form-9 was enclosed.  
The Statement of the Case was sent to the latest address of 
record that was given at the time of VA examination just days 
prior to when the Statement of the Case was promulgated.  The 
Statement of the Case was not returned undelivered.

The next correspondence received from the appellant was dated 
August 16, 1998.  This document indicated that the 
appellant's address was the same address to which the 
Statement of the Case was sent.

A substantive appeal can be set forth on a VA Form 9 (Appeal 
to Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (2001).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mailed the Statement 
of the Case to the appellant; within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed; or within the extended 
time limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2001).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, he is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).

The appellant failed to file a timely substantive appeal 
within one year after the rating decision was promulgated (by 
November 5, 1997) or within 60 days after the Statement of 
the Case was issued (by May 26, 1998).  The Statement of the 
Case was sent to the latest address of record and was not 
returned undelivered.  His later correspondence in August 
1998 indicated that the address used by the RO was his 
address of record and where he was also receiving mail.  
Therefore, we have no basis to believe that he did not 
receive the Statement of the Case with its instructions 
regarding how to perfect his appeal.

Furthermore, the appellant and his representative have been 
furnished with notice of his untimely appeal and an 
opportunity to be heard, but have offered no probative 
evidence that a timely appeal was filed.  In January 2002, 
his representative submitted argument that the issue on 
appeal was denied in a July 1996 rating decision with 
substantive appeal submitted in May 1997.  The rating 
decision dated in July 1996 related to a claim for a 
compensable evaluation for hepatitis and the May 1997 
substantive appeal was considered adequate to perfect an 
appeal on that issue.  The Board decided that issue in 
September 1999 and that decision is final.  The substantive 
appeal (VA Form-9) submitted in May 1997 was received prior 
to the promulgation of the Statement of the Case as to the 
issue of service connection for coronary artery disease, and 
therefore would not constitute a substantive appeal as to 
that issue.

VA imposes duties on a veteran seeking VA compensation.  If 
the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.201, 20.202, 20.302(a)(b) (2001).  

If there is a failure to comply with the law or regulations, 
it is incumbent on the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 
1991).  The appellant never submitted a substantive appeal or 
any document that could be construed as a substantive appeal 
for the claim for service connection for coronary artery 
disease.  Thus, the substantive appeal was not timely filed.

In the absence of a timely completed substantive appeal, the 
petition for appellate review as to the claim for service 
connection for coronary artery disease is rejected in 
accordance with 38 U.S.C.A. § 7108.  Further, in the absence 
of a timely appeal, the October 1996 decision, as to the 
claim for service connection for coronary artery disease, is 
final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see 
Roy v. Brown, 5 Vet. App. 554 (1993).



ORDER

The appeal is dismissed.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

